Case 1:15-cv-00543-JFB-SRF Document 418 Filed 02/21/19 Page 1 of 21 PageID #: 26596



                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE


   EVOLVED WIRELESS, LLC,                )
                                         )
                   Plaintiff,            )
                                         )
        V.                               )        Civil Action No. 15-542-JFB-SRF
                                         )
   APPLE, INC.                           )
                   Defendants.           )
   ______________________________________
   EVOLVED WIRELESS, LLC,                )
                                         )
                   Plaintiff,            )
                                         )
        V.                               )        Civil Action No. 15-543-JFB-SRF
                                         )
   HTC CORPORATION and                   )
   HTC AMERICA, INC.,                    )
                                         )
                   Defendants.           )
   ______________________________________

   EVOLVED WIRELESS, LLC,                )
                                         )
                    Plaintiff,           )
                                         )
        V.                               )        Civil Action No. 15-544-JFB-SRF
                                         )
   LENOVO GROUP LTD., LENOVO             )
   (UNITED STATES) INC., and             )
   MOTOROLA MOBILITY,                    )
                                         )
                    Defendants.          )
   ______________________________________




                                        1
Case 1:15-cv-00543-JFB-SRF Document 418 Filed 02/21/19 Page 2 of 21 PageID #: 26597




   EVOLVED WIRELESS, LLC,                )
                                         )
                   Plaintiff,            )
                                         )
         V.                              )             Civil Action No. 15-545-JFB-SRF
                                         )
   SAMSUNG ELECTRONICS CO., LTD.         )
   and SAMSUNG ELECTRONICS               )
   AMERICA, INC.                         )
                                         )
                   Defendants.           )
   _____________________________________ )

   EVOLVED WIRELESS, LLC,                 )
                                          )
                   Plaintiff,             )
                                          )
         V.                               )            Civil Action No. 15-546-JFB-SRF
                                          )
   ZTE (USA) INC.,                        )
                                          )
                   Defendant.             )
   _____________________________________ )

   EVOLVED WIRELESS, LLC,                       )
                                                )
                      Plaintiff,                )
                                                )
         V.                                     )      Civil Action No. 15-547-JFB-SRF
                                                )
   MICROSOFT CORPORATION,                       )
   MICROSOFT MOBILE OY and                      )
   NOKIA INC.,                                  )
                                                )
                      Defendants.               )


                                   MEMORANDUM AND ORDER

         This matter is before the Court on plaintiff Evolved Wireless LLC’s (“Evolved”)

   motion for summary judgment on the defendants’ affirmative defenses and/or




                                            2
Case 1:15-cv-00543-JFB-SRF Document 418 Filed 02/21/19 Page 3 of 21 PageID #: 26598



   counterclaims, D.I. 195 in Apple, 1:15cv5421 and on defendant Apple’s and the other

   defendants’ cross-motions for a summary judgment based on a license agreement and

   covenant not to sue, D.I. 194 in Apple, 1:15cv542.2                  These are actions for patent

   infringement pursuant to 35 U.S.C. § 101 et al. This Court has jurisdiction under 28

   U.S.C. §§ 1331, 1332, 1338(a), 1367, and 2201.

   I.      BACKGROUND

           In these related actions, Evolved alleges infringement of claims of United States

   Patent Nos. 7,809,373 (“the ’373 patent”) and 7,881,236 (“the ’236 Patent”) directed to

   LTE wireless communication systems. LTE stands for Long Term Evolution and is also

   commonly referred to as 4G. LTE was first released in 2008, with 3GPP’s Release 8.

   Wireless carriers in the United States began providing LTE networks in 2010.

           The ’373 Patent generally relates to methods and an apparatus for performing a

   handover of a mobile terminal from a source base station to a target base station. D.I. 1,

   Complaint, Ex. 3, ’373 Patent. The ’236 Patent relates to “a data transmission method

   and a user equipment for the same” related to a “random access” procedure between a

   terminal and a base station. Id., Ex. 4, ’236 Patent at 3-4. Evolved asserts infringement

   of claims 15-21 and 23-25 of the ’373 Patent and claims 1-10, and 12-13 of the ’236

   Patent against all defendants.              The defendants deny Evolved’s allegations of

   infringement, and allege the asserted claims of the ’373 and ’236 Patents are invalid, as


   ___________________________________
   1 Corresponding motions in the related cases are: D.I. 204 in Evolved v. HTC Corp. and HTC America, Inc.
   (“HTC”), 1:15cv543; D.I. 183 in Evolved v. Lenovo Corp. and Motorola Mobility, LLC (”Motorola”),
   1:15cv544; D.I. 226 in Evolved v. Samsung Elecs. Co., Samsung Elecs. America, Inc., (“Samsung”),
   1:15cv545; D.I. 198 in Evolved v. ZTE (USA) Corp. (“ZTE”), 1:15cv546; and D.I. 198 in Evolved v. Microsoft
   Corp. (“Microsoft”), 1:15cv547. For ease of reference, the Court will cite to filings in the Apple case.
   2 Corresponding motions are D.I. 205 in HTC, 1:15cv543; D.I. 184 in Motorola, 1:15cv544; D.I. 224 in

   Samsung, 1:15cv545; D.I. 197 in ZTE, 1:15cv546; and D.I. 197 in Microsoft, 1:15cv547.


                                                       3
Case 1:15-cv-00543-JFB-SRF Document 418 Filed 02/21/19 Page 4 of 21 PageID #: 26599



   well as assert various affirmative defenses and counterclaims, including affirmative

   defenses alleging license and patent exhaustion and a counterclaim for an alleged breach

   of Evolved’s contractual FRAND obligation.

          Evolved’s summary judgment motion is directed to three issues: (1) validity, (2)

   breach of contractual obligation to grant licenses on fair, reasonable and

   nondiscriminatory (“FRAND”) terms, and (3) the license, covenant not to sue and

   exhaustion. The defendants’ motion is directed to the third issue.

          The record shows that Evolved currently owns all right, title, and interests in the

   ’373 Patent. The named inventors on the ’373 Patent are Sung Jun Park, Young Dae

   Lee, Sung Duck Chun, and Myung Cheul Jung. On September 7, 2006, the named

   inventors assigned all right, title, and interests in the ’373 Patent to LG Electronics, Inc.

   (“LGE”). On February 7, 2014, LGE assigned all right, title, and interests in the ’373

   Patent to TQ Lambda, LLC. On October 27, 2014, TQ Lambda, LLC assigned all right,

   title, and interests in the ’373 Patent to Evolved.

          LGE is a member of the European Telecommunications Standards Institute

   ("ETSI") and participated extensively in the Third Generation Partnership Project

   ("3GPP"). The 3GPP is comprised of numerous member companies who participated in

   the development of LTE through their membership in Organizational Partners. 3GPP’s

   member companies participated in working groups that met several times a year. The

   contributions submitted by participants in a working group meeting were made publicly

   available prior to each meeting.

          The patentee declared that the ’373 and ’236 Patents are essential to the Long

   Term Evolution (“LTE”) wireless communications standard. Evolved contends that the



                                                 4
Case 1:15-cv-00543-JFB-SRF Document 418 Filed 02/21/19 Page 5 of 21 PageID #: 26600



   ’373 and ’236 Patents are standard essential patents (“SEPs”) necessary to comply with

   the LTE wireless communications standard. The defendants contend that the ’373 and

   ’236 Patents are neither essential to the LTE wireless communications standard nor

   necessary for a mobile device to comply or be compatible with the LTE wireless

   communications standard.

   II.    EVOLVED’S MOTION (D.I. 195) FOR SUMMARY JUDGMENT ON INVALIDITY
          AND BREACH OF FRAND OBLIGATIONS.

          A.     Validity

          Evolved moves for summary judgment in its favor on the defendants’ invalidity

   defenses. The defendants contend the claims of the ’373 claims are invalid as anticipated

   and as obvious and that the claims of the ’236 Patent are invalid as obvious. Evolved

   argues that uncontroverted evidence shows that the defendants cannot prevail on the

   invalidity defense. It argues that Apple cannot show by clear and convincing evidence

   that the claims of the ‘373 Patent are invalid. It contends that, under the Court’s claim

   construction, the prior art relied on by the defendants does not disclose certain claims

   and that, by reason of priority dates of the ’373 and prior art patents, certain prior art

   refences are not prior art. They contend the defendants’ experts failed to analyze the

   prior art using the court’s claim constructions and failed to support critical aspects of his

   opinion with facts. Further, they argue that the defendants have failed to offer a legally

   sufficient motivation to combine prior art references and cannot establish invalidity based

   on the combination of asserted prior art references.

          The defendants, on the other hand, argue that there are genuine issues of material

   fact as to those issues. They rely on the testimony of Apostolos K. Kakaes, Ph.D. (D.I.

   272-1, Ex. 13) and Harry Bims, Ph.D. (D.I. 272-2, Ex. 13) to support the contention that


                                                5
Case 1:15-cv-00543-JFB-SRF Document 418 Filed 02/21/19 Page 6 of 21 PageID #: 26601



   certain references (i.e., Chinese Patent No. CN1596020A (“Hu”), U.S. Patent No.

   8,131,295 (“Wang”) are prior art to the ‘373 Patent.           They dispute the plaintiff’s

   contentions regarding claims to the provisional filing dates of the ’373 Patent and certain

   prior art references. They argue that Dr. Bims’s testimony provides an adequate rationale

   for why a person of ordinary skill in the art would make the asserted combinations. They

   also dispute any reliance on statements in the Inter Partes Review (“IPR”) petition to the

   Patent Board, arguing that it has no bearing whatsoever on the viability of combinations

   of prior art references to show anticipation or obviousness.

          “The court shall grant summary judgment if the movant shows that there is no

   genuine dispute as to any material fact and the movant is entitled to judgment as a matter

   of law.” Fed. R. Civ. P. 56(a). The moving party bears the burden of demonstrating the

   absence of a genuine issue of material fact. Matsushita Elec. Indus. Co. v. Zenith Radio

   Corp., 415 U.S. 475, 586 n. 10 (1986). A party asserting that a fact cannot be—or,

   alternatively, is—genuinely disputed must be supported either by citing to “particular parts

   of materials in the record, including depositions, documents, electronically stored

   information, affidavits or declarations, stipulations (including those made for the purposes

   of the motions only), admissions, interrogatory answers, or other materials,” or by

   “showing that the materials cited do not establish the absence or presence of a genuine

   dispute, or that an adverse party cannot produce admissible evidence to support the fact.”

   Fed. R. Civ. P. 56(c)(1)(A) & (B).      If the moving party has carried its burden, the

   nonmovant must then “come forward with specific facts showing that there is a genuine

   issue for trial.” Matsushita, 415 U.S. at 587 (internal quotation marks omitted). The court

   will “draw all reasonable inferences in favor of the nonmoving party, and it may not make



                                                6
Case 1:15-cv-00543-JFB-SRF Document 418 Filed 02/21/19 Page 7 of 21 PageID #: 26602



   credibility determinations or weigh the evidence.” Reeves v. Sanderson Plumbing Prods.,

   Inc., 530 U.S. 133, 150 (2000).

          To defeat a motion for summary judgment, the non-moving party must “do more

   than simply show that there is some metaphysical doubt as to the material facts.”

   Matsushita, 415 U.S. at 586-87; see also Podobnik v. U.S. Postal Service, 409 F.3d 584,

   594 (3d Cir. 2005) (stating party opposing summary judgment “must present more than

   just bare assertions, conclusory allegations or suspicions to show the existence of a

   genuine issue”) (internal quotation marks omitted). Although the “mere existence of some

   alleged factual dispute between the parties will not defeat an otherwise properly

   supported motion for summary judgment,” a factual dispute is genuine where “the

   evidence is such that a reasonable jury could return a verdict for the nonmoving party.”

   Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986). “If the evidence is merely

   colorable, or is not significantly probative, summary judgment may be granted.” Id. at

   249-50 (internal citations omitted); see also Celotex Corp. v. Catrett, 477 U.S. 317, 322

   (1986) (stating entry of summary judgment is mandated “against a party who fails to make

   a showing sufficient to establish the existence of an element essential to that party’s case,

   and on which that party will bear the burden of proof at trial”).

          Because a patent is presumed valid under 35 U.S.C. § 282, an invalidity defense

   must be proved by clear and convincing evidence. Microsoft Corp. v. i4i Ltd. P'ship, 564

   U.S. 91, 95 (2011); Impax Labs., Inc. v. Aventis Pharms., Inc., 545 F.3d 1312, 1314 (Fed.

   Cir. 2008) (stating that defenses of obviousness and anticipation must be proven by clear

   and convincing evidence). A patent is invalid for anticipation under 35 U.S.C. § 102 if a

   single prior art reference discloses each and every limitation of the claimed invention.



                                                 7
Case 1:15-cv-00543-JFB-SRF Document 418 Filed 02/21/19 Page 8 of 21 PageID #: 26603



   Allergan, Inc. v. Apotex Inc., 754 F.3d 952, 973 (Fed. Cir. 2014). Anticipation is a question

   of fact. Id. To establish anticipation, an alleged infringer “must show ‘that the four corners

   of a single, prior art document describe every element of the claimed invention,’” with the

   elements “arranged or combined in the same way as in the claim.” Net MoneylN, Inc. v.

   VeriSign, Inc., 545 F.3d 1359, 1370 (Fed. Cir. 2008). “Typically, testimony concerning

   anticipation must be testimony from one skilled in the art and must identify each claim

   element, state the witnesses’ interpretation of the claim element, and explain in detail how

   each claim element is disclosed in the prior art reference.” Whitserve, LLC v. Computer

   Packages, Inc., 694 F.3d 10, 24 (Fed. Cir. 2012). The party challenging the validity of a

   patent bears “the burden of persuasion by clear and convincing evidence on all issues

   relating to the status of [a reference] as prior art.” Mahurkar v. C.R. Bard, Inc., 79 F.3d

   1572, 1576 (Fed. Cir. 1996).

          “A patent is invalid for obviousness ‘if the differences between the subject matter

   sought to be patented and the prior art are such that the subject matter as a whole would

   have been obvious at the time the invention was made to a person having ordinary skill

   in the art to which said subject matter pertains.’” Allergan, Inc., 754 F.3d at 961 (quoting

   35 U.S.C. § 103(a)). A patent can be obvious in light of a single reference. See Boston

   Sci. Scimed, Inc. v. Cordis Corp., 554 F.3d 982, 990–92 (Fed. Cir. 2009). Additionally, a

   party can establish obviousness by showing that “a skilled artisan would have had reason

   to combine the teaching of [multiple] prior art references to achieve the claimed invention,

   and that the skilled artisan would have had a reasonable expectation of success from

   doing so.” PAR Pharm., Inc. v. TWI Pharms., Inc., 773 F.3d 1186, 1193 (Fed. Cir. 2014).




                                                 8
Case 1:15-cv-00543-JFB-SRF Document 418 Filed 02/21/19 Page 9 of 21 PageID #: 26604



            Obviousness is a legal conclusion based on underlying facts. Id. However, “‘[t]he

   presence or absence of a motivation to combine references in an obviousness

   determination is a pure question of fact.’” PAR Pharm., 773 F.3d at 1196 (quoting Alza

   Corp. v. Mylan Labs., Inc., 464 F.3d 1286, 1289 (Fed. Cir. 2006). Similarly, “‘[w]hat a

   reference teaches and whether it teaches toward or away from the claimed invention are

   questions of fact.’” Id. (quoting Winner Int'l Royalty Corp. v. Wang, 202 F.3d 1340, 1349

   (Fed. Cir. 2000)).

            An application that a patent was “granted on” is the first United States application

   to disclose the invention claimed in the patent. In re Giacomini, 612 F.3d 1380, 1383

   (Fed. Cir. 2010). The filing date of an application and of a provisional application is the

   date on which a specification, with or without claims, is received by the Patent and

   Trademark Office (“PTO”). 35 U.S.C. § 111(a) and (b); see, e.g., MPEP § 2136.03 (8th

   ed. Rev. 9) ("A U.S. patent is effective prior art as of its U.S. filing date”). “Determination

   of a priority date is purely a question of law if the facts underlying that determination are

   undisputed.” Bradford Co. v. Conteyor N. Amer., Inc., 603 F.3d 1262, 1268 (Fed. Cir.

   2010).    “However, the determination whether a priority document contains sufficient

   disclosure to comply with the written description aspect of 35 U.S.C.A. § 112, first

   paragraph, is a question of fact.” Id.; see Scriptpro, LLC v. Innovation Assocs., Inc., 762

   F.3d 1355, 1359 (Fed. Cir. 2014) (the written description requirement is a question of fact

   for the jury). Whether a patent claim satisfies the written description requirement will

   depend on “whether the description ‘clearly allow[s] persons of ordinary skill in the art to

   recognize that [the inventor] invented what is claimed.’” See Bd. of Trs. of Leland Stanford




                                                 9
Case 1:15-cv-00543-JFB-SRF Document 418 Filed 02/21/19 Page 10 of 21 PageID #: 26605



   Junior Univ. v. Chinese Univ. of Hong Kong, 860 F.3d 1367, 1375 (Fed. Cir. 2017) (noting

   it is a fact intensive inquiry).

          Priority claims are not examined by the PTO as a matter of course, and

   consequently are not entitled to a presumption of adequate written description support in

   the provisional application. Dynamic Drinkware, LLC v. Nat'l Graphics, Inc., 800 F.3d

   1375, 1378 (Fed. Cir. 2015). A reference patent is only entitled to claim the benefit of the

   filing date of its provisional application if the disclosure of the provisional application

   provides support for the claims in the reference patent in compliance with § 112, ¶ 1. Id.

          “[I]n the context of establishing conception and reduction to practice for the

   purposes of establishing a priority date, the burden of production can shift from the patent

   challenger to the patentee.” In re Magnum Oil Tools Int'l, Ltd., 829 F.3d 1364, 1375–76

   (Fed. Cir. 2016); see Dynamic Drinkware, 800 F.3d at 1379 (noting the shifting burdens

   and related priority claims under § 120 in district court litigation parallel the shifting

   burdens and related priority claims under § 119(e)(1) in inter partes reviews).

   This is because a patent challenger has the burden of producing evidence to support a

   conclusion of unpatentability under § 102 or § 103, but a patentee bears the burden of

   establishing that its claimed invention is entitled to an earlier priority date than an asserted

   prior art reference. In re Magnum, 829 F.3d at 1375–76. What the prior art discloses is

   also a question of fact. Para-Ordnance Mfg. v. SGS Importers Int’l, 73 F.3d 1085, 1088

   (Fed. Cir. 1995).

          Moreover, under 35 U.S.C. § 315(e)(1) & (2), IPR findings only “create estoppel

   for arguments ‘on any ground that the petitioner raised or reasonably could have raised

   during that inter partes review.’” Shaw Indus. Grp., Inc. v. Automated Creel Sys., Inc.,



                                                 10
Case 1:15-cv-00543-JFB-SRF Document 418 Filed 02/21/19 Page 11 of 21 PageID #: 26606



   817 F.3d 1293 (Fed. Cir. 2016). If no IPR is instituted, a challenger “[does not] raise—

   nor [can] it have reasonably raised—the [rejected] ground during the IPR.” Id. (emphasis

   in original); see also Intellectual Ventures I LLC v. Toshiba Corp., 221 F. Supp. 3d 534,

   553 (D. Del. 2016) (stating the Federal Circuit has construed 35 U.S.C. § 315(e) quite

   literally).

           The Court finds there are genuine issues of material fact on the invalidity defense

   and the plaintiff’s motion should therefore be denied. Resolution of this motion involves

   determination of the priority dates of both the asserted patents and the challenged

   references. For example, the Wang reference would be prior art to the ’373 Patent if a

   fact finder were to find that Wang is entitled to priority from its provisional application’s

   filing date, whereas the ’373 Patent is not entitled to its provisional application’s filing date.

   The evidence before the Court shows there are genuine issues of material fact on those

   issues.

           Evolved, in fact, concedes that there is competing expert testimony, though the

   defendants’ evidence is characterized as “barebones conclusions,” on the priority issues.

   The probative value and weight to be afforded an experts’ conclusions are properly the

   subject of cross examination.        The plaintiff’s challenge to the expert’s conclusions

   illustrates that there are genuine issues of material fact. Whether the evidence presented

   by the defendants rises to the level of “clear and convincing” is a question for the jury.

           There are genuine issues of material fact on whether the applications adequately

   describe and enable the specifications of the asserted patents and the prior art reference

   patents. There is competing evidence on that issue—expert witnesses disagree. The




                                                  11
Case 1:15-cv-00543-JFB-SRF Document 418 Filed 02/21/19 Page 12 of 21 PageID #: 26607



   Court cannot resolve the issue without assessing credibility, which is the province of the

   jury.

           Evolved’s reliance on PTAB filings for its estoppel argument is similarly misplaced.

   Contrary to Evolved’s assertions, the PTAB has not considered “the same art and

   arguments” that Dr. Bims identifies. The record shows that no inter partes review of the

   ’373 Patent was instituted, and the IPR finding as to the ’236 Patent is presently on

   appeal. The Court finds no authority for Evolved’s proposition that the PTAB’s decision

   on Apple’s IPR petition means that Apple cannot attempt to prove to the trier of fact in this

   case by clear and convincing evidence that a combination of prior art invalidates the ’373

   Patent. The PTAB petition did not result in a final written decision, and the defendants

   are not precluded from arguing on grounds that they reasonably could have raised in the

   IPR petition. See Shaw Indus. Grp., 817 F.3d at 1300 (holding that PTAB’s decision not

   to institute IPR of patent challenge based on anticipation by prior art would not estop

   challenger from bringing those arguments in the district courts).

           B.    Breach of FRAND Obligations

           The defendants assert a counterclaim for breach of contract, alleging that

   Evolved’s predecessor in interest, LGE, made a contractual commitment to ETSI to

   license the Patents-in-Suit on FRAND terms; the commitment is binding on Evolved; and

   the proposed royalty rate of 25 cents per user device that Evolved offered prior to

   instituting this lawsuit was “many times higher than its patents should command under

   any reasonable calculus, including based on the misleading benchmarks that Evolved

   cited.” D.I. 9, Answer and Counterclaim.




                                                12
Case 1:15-cv-00543-JFB-SRF Document 418 Filed 02/21/19 Page 13 of 21 PageID #: 26608



           Evolved moves for summary judgment on that counterclaim and related affirmative

   defenses of unenforceability and of waiver in connection with Evolved’s predecessor’s

   alleged failure to disclose the asserted patents to ETSI.3 It contends that the defendants

   cannot succeed on their breach of FRAND obligations claim because they have not

   presented any evidence that they suffered legally cognizable damages as a result of

   Evolved’s alleged breach. It states that attorney fees cannot be recovered as damages

   in a breach of contract action. Also, it contends that there is no authority for the remedy

   of patent unenforceability for a breach of FRAND obligations.

           In response, the defendants assert that the record demonstrates that Evolved

   breached its contractual obligation by failing to offer them a license to the patents-in-suit

   on FRAND Terms. They contend they have injury caused by the alleged breach in that

   they can recover attorney fees and litigation expenses as consequential damages. Also,

   they contend that Evolved wrongly seeks an injunction on patents that it has an obligation

   to license. They argue that Delaware’s exceptions to the American Rule support an award

   of damages and they argue that if attorneys’ fees are not legally-cognizable damages,

   Evolved is still not entitled to summary judgment because Delaware law allows recovery

   of nominal damages. Last, the defendants argue that a declaration of unenforceability is

   an appropriate remedy for Evolved’s breach of FRAND obligations.

           There is some evidence in the record that supports the defendants’ allegations that

   Evolved has concealed relevant information from the defendants,4 made licensing


   ___________________________________
   3 In its opposition brief, Apple states that it “does not oppose Evolved’s motion for summary judgment on
   Apple’s fifth affirmative defense of Waiver Through Untimely Disclosure.” D.I. 242 at 1 n.1. Accordingly,
   the Court will grant Evolved’s motion with respect to that claim.
   4 This argument relates to Apple’s claim that Evolved failed to produce or inform Apple of the existence of

   a 1993 “Infrastructure and Subscriber Unit License and Technical Assistance Agreement” and amendments
   that has been the subject of discovery disputes and is now the subject of a motion for summary judgment.

                                                      13
Case 1:15-cv-00543-JFB-SRF Document 418 Filed 02/21/19 Page 14 of 21 PageID #: 26609



   demands in excess of FRAND terms, and failed to negotiate FRAND terms or consider

   counteroffers. The defendants have presented expert testimony on topics including the

   ETSI IPR Policy and procedures followed by ETSI working groups; Evolved’s alleged

   failure to comply with FRAND licensing obligations; the damages for infringement; and

   French law applicable to the ETSI IPR Policy. Evolved contends, however, that because

   none of Apple’s experts offered any opinions claiming that Apple suffered damages as a

   result of breach of FRAND obligations, the counterclaim should be dismissed.

          A claim for breach of contract under Delaware law requires three elements: “(1)

   the existence of the contract, whether express or implied; (2) the breach of an obligation

   imposed by that contract; and (3) the resultant damage to the [counterclaimant].” Avaya

   Inc., RP v. Telecom Labs. Inc., 838 F.3d 354, 390 (3d Cir. 2016). Delaware law permits

   a jury to award nominal damages for breach of contract. See Enzo Life Scis., Inc. v.

   Adipogen Corp., 82 F. Supp. 3d 568, 607 (D. Del. 2015) (awarding nominal damages for

   breach of contract and applying Delaware law that “[e]ven if compensatory damages

   cannot be or have not been demonstrated, the breach of a contractual obligation often

   warrants an award of nominal damages”); Del. P.J.I. Civ. § 22.24 (2000) (“If you find that

   [plaintiff] is entitled to a verdict in accordance with these instructions, but do not find that

   [plaintiff] has sustained actual damages, you may return a verdict for [plaintiff] in some

   nominal sum such as one dollar”). Nominal damages are given in in recognition of a

   technical injury and by way of declaring the rights of the plaintiff. Ivize of Milwaukee, LLC

   v. Compex Litig. Support, LLC, No. CIV.A. 3158-VCL, 2009 WL 1111179, at *12 (Del. Ch.

   Apr. 27, 2009) (noting they are usually assessed in a trivial amount).




                                                 14
Case 1:15-cv-00543-JFB-SRF Document 418 Filed 02/21/19 Page 15 of 21 PageID #: 26610



          Delaware courts have approved equitable exceptions to the American Rule. See

   Kaung v. Cole Nat. Corp., 884 A.2d 500, 506-07 (Del. 2005) (affirming award of fees

   under the bad faith equitable exception including improper purpose for filing suit);

   Montgomery Cellular Holding Co. v. Dobler, 880 A.2d 206, 228 (Del. 2005) (affirming

   award of fees under the bad faith equitable exception). One such exception is where the

   breach of a duty of good faith and fair dealing in carrying out its obligation to license on

   RAND terms is viewed as breach of a covenant not to sue. Microsoft Corp. v. Motorola,

   Inc., 963 F. Supp. 2d 1176, 1193 (W.D. Wash. 2013) aff’d, 696 F.3d 872, 885 (9th Cir.

   2012) (explaining the SEP holder has effectively agreed not to sue implementers for

   injunctive relief and under those circumstances, the RAND commitment is analogous to

   a covenant not to sue for injunctive relief, and the implementer may recover attorney's

   fees as an element of damages in the bad faith action). In that case, “the primary form of

   damages flowing from the breach will likely be attorney's fees.” Id. There is also some

   authority for the proposition that the remedy for a breach of FRAND obligations is

   retrospective payment at the FRAND rate. Microsoft Corp. v. Motorola, Inc., 696 F.3d at

   885 (stating in dicta “[w]hatever the appropriate method of determining the RAND

   licensing rate, it could well be that retrospective payment at the rate ultimately determined

   and a determination of the future rate, not an injunction banning sales while that rate is

   determined, is the only remedy consistent with the contractual commitment to license

   users of ITU standard-essential patents”).

          Unenforceability is an equitable remedy that arises as an extension of the doctrine

   of unclean hands, “whereby a court of equity will not lend its support to enforce a patent

   that has been misused.” See, e.g., B. Braun Medical, Inc. v. Abbott Labs., 124 F.3d 1419,



                                                15
Case 1:15-cv-00543-JFB-SRF Document 418 Filed 02/21/19 Page 16 of 21 PageID #: 26611



   1427 (Fed. Cir. 1997) (discussing the rationale for unenforceability in the context of patent

   misuse); accord Precision Instrument Mfg. Co. v. Auto. Maint. Mach. Co., 324 U.S. 806,

   814 (1945) (discussing inequitable conduct as an extension of the maxim “he who comes

   into equity must come with clean hands”).           A district court may, in appropriate

   circumstances, order patents unenforceable, but the scope of the district court's

   unenforceability remedy must be limited in relation to the underlying breach.

   Qualcomm Inc. v. Broadcom Corp., 548 F.3d 1004, 1026 (Fed. Cir. 2008).

          Based on the record before the Court and under the legal framework set forth

   above, the Court finds that Evolved’s motion for summary judgment should be denied.

   There are genuine issues of material fact on numerous issues related to the FRAND

   obligations. On this record, the Court is unable to find as a matter of law that the

   defendants’ counterclaim for breach of FRAND obligations should be dismissed. The

   issue is tied up with the merits of the infringement and invalidity claims. The Court rejects

   Evolved’s argument that, as a matter of law, the defendants’ alleged failure to quantify

   money damages separate and apart from damages for infringement, dooms its breach of

   FRAND obligations claim.

          Because the damages for a breach of FRAND obligations are equitable in nature

   (as analogous to equitable damages for bad faith), the determination is a matter for

   resolution by the Court. Interpretation of the terms of the various ETSI Intellectual Rights

   Policies, standards, and specifications at issue in connection with the FRAND obligation

   are also matters of law for the Court to determine.

          The real significance of a FRAND obligation is as a measure of damages for

   infringement of a SEP patent. The FRAND obligation determines the reasonableness of



                                                16
Case 1:15-cv-00543-JFB-SRF Document 418 Filed 02/21/19 Page 17 of 21 PageID #: 26612



   a royalty or license, and the jury will be instructed to that effect, assuming the asserted

   patents are SEPs.5 The counterclaim will be moot if the jury finds no infringement or finds

   that the patent is not valid. The breach of FRAND counterclaim comes into play only on

   a finding of infringement, and then only if the plaintiff’s demand exceeds the amount the

   jury determines is the reasonable royalty as measured by the FRAND.                     Although the

   Court is inclined to believe that damages for breach of the FRAND agreement would be

   co-extensive with any recovery for infringement, determination of damages issues should

   await full development of the record at trial. Any potential recovery of attorney fees as

   damages need not be addressed at this time.

           The FRAND issue is also connected to the parties’ cross-motions for summary

   judgment involving a license agreement between Evolved’s predecessor, LGE, and

   Qualcomm, Inc. (“Qualcomm”), the supplier of a component of the defendants’ accused

   products. As discussed below, the terms, conditions, and applicability of that license

   remain to be determined.

           At this point in the litigation, Evolved has not shown that it is entitled to a summary

   judgment of dismissal of the defendants’ breach of FRAND counterclaim. Resolution of

   damages issues for alleged breach of FRAND obligations is premature at this time. The

   Court finds the plaintiff’s motion should be denied.

   III.    THE PARTIES’ CROSS-MOTIONS FOR SUMMARY JUDGMENT ON THE
           AFFIRMATIVE DEFENSES RELATED TO A LICENSING AGREEMENT
           BETWEEN LGE AND QUALCOMM (D.I. 194 AND D.I. 195)




   ___________________________________
   5See, e.g., Godo Kaisha IP Bridge 1 v. TCL Comm. Tech. Holdings Ltd., et al., No. 1:15cv634, D.I. 483,
   Closing Jury Instructions at 4, Instruction No. 46 (D. Del. Nov. 7, 2018).


                                                     17
Case 1:15-cv-00543-JFB-SRF Document 418 Filed 02/21/19 Page 18 of 21 PageID #: 26613



          The defendants seek summary judgment in their favor on Evolved’s claims of

   infringement of ’373 Patent based on the affirmative defense that a licensing agreement

   precludes Evolved’s claims.     They rely on an agreement executed by LGE and

   Qualcomm, the supplier of baseband chipsets used in many of the defendants’ accused

   products, specifically, the 1993 Code Division Multiple Access Technology Infrastructure

   and Subscriber Unit License and Technical Assistance Agreement (“the CDMA License

   Agreement”) and amendments thereto (D.I. 197-1, Exs. A-I)).

          They contend that Evolved purchased the asserted patents from LGE subject to

   the Licensing Agreement. They argue that Evolved is bound by LGE’s covenant in the

   agreement not to assert the ’373 Patent against Qualcomm and Qualcomm’s customers.

   They contend LGE agreed not to sue Qualcomm’s Customers on a wide range of patents,

   including the ’373 Patent. They argue that the asserted claims of ’373 Patent are within

   the scope of the 1993 CDMA license, as amended, and that Evolved is precluded from

   asserting that the defendants’ Qualcomm-based products infringe the ’373 Patent as a

   matter of law.

          Evolved disputes the defendants’ contentions and moves for summary judgment

   in its favor on the defendants’ license defenses. Evolved argues it is entitled to summary

   judgment because the defendants have not shown the ’373 Patent falls within the scope

   of the covenants granted in the 1993 CDMA Agreement, nor have they shown that they

   are entitled to the benefit of the covenants within the LGE-Qualcomm Agreement.

   Evolved argues that, as a matter of law, it is not bound by the covenants LGE made to

   Qualcomm. It also contends the defendants have not shown that the Qualcomm chipsets

   substantially embody the claimed invention in the ’373 Patent. Further, it argues that



                                              18
Case 1:15-cv-00543-JFB-SRF Document 418 Filed 02/21/19 Page 19 of 21 PageID #: 26614



   numerous issues of material fact preclude a summary judgment in favor of the

   defendants.

           The licensing agreement and amendments have been the subject of extensive

   discovery motion practice before the Magistrate Judge. Briefly, the defendants contend

   that Evolved failed to produce the Licensing Agreement, or to inform them of its existence.

   Apple obtained the document from Qualcomm in heavily redacted form. The defendants

   sought and obtained leave to depose Qualcomm, but the Magistrate Judge later denied

   Evolved’s untimely motion to depose an LGE representative and this Court affirmed that

   ruling. In support of the present motion, Evolved submits the Declaration of an LGE

   representative, Younghan Song. The defendants have moved to strike the declaration,

   contending it violates the Magistrate Judge’s discovery orders.6

           The Federal Circuit “appl[ies] state law to contractual disputes[.]” Intellectual

   Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1320 (Fed. Cir. 2017).7 “Contract

   interpretation is a legal determination. Id.; see Semitool, Inc. v. Dynamic Micro Sys., 444

   F.3d 1337, 1341 (Fed. Cir. 2006) (stating that, under California law, the interpretation of

   a contract is a question of law). Contract interpretation is “is governed by the objective

   intent of the parties as embodied in the words of the contract.” Semitool, 444 F.3d at

   1341. The basic goal of contract interpretation is to give effect to the parties' mutual intent

   at the time of contracting. Grey v. Am. Mgmt. Servs., 139 Cal. Rptr. 3d 210, 212 (Ct. App.

   ___________________________________
   6 Evolved submits the Younghan Song Declaration to rebut testimony it asserts the defendants elicited
   after the close of fact discovery, and to show Evolved has not acted in bad faith or willfully withheld
   information. Evolved argues that if parol evidence is considered by the Court in connection with the 1993
   CDMA Agreement, the Song declaration will be relevant to the to the interpretation of the agreement.
   Because the Court is deferring consideration of the Licensing Agreement counterclaim, the Court will
   deny the motion to strike as moot at this time, without prejudice to reassertion.
   7 The 1993 License Agreement provides that it “shall be governed by and construed and enforced in

   accordance with the laws of the State of California.” (D.I. 197, Jay Decl., Ex. A at § 25.) The parties
   agree that California law governs the interpretation of the 1993 License Agreement as amended.

                                                      19
Case 1:15-cv-00543-JFB-SRF Document 418 Filed 02/21/19 Page 20 of 21 PageID #: 26615



   2012). When a contract is reduced to writing, the parties' intention is determined from the

   writing alone, if possible. Id.

          Based on the record before the Court, the Court is unable to grant either party’s

   motion for summary judgment on the licensing issues. The parties disagree as to the

   meaning, coverage, and effect of such contract terms as “limited intellectual property”

   “covenant products” and “subscriber units.” Although it is the is the Court’s duty to

   construe and interpret the agreements at issue, it cannot do so on this record. The record

   contains only heavily redacted copies of the Licensing Agreement and amendments. The

   Court has no competent evidence as to either parties’ position.

          In the Proposed Pretrial Order in the Apple case, Apple proposes that the claims

   involving the covenants contained in the 1993 CDMA agreement, patent exhaustion, and

   breach of the FRAND obligations should be tried to the Court. D.I. 448, Proposed Pretrial

   Order at 21. The Court agrees. All of those claims require construction of contracts and

   are matters for the Court to determine as a matter of law. Infringement and invalidity

   should be tried to the jury.

          There may be no need for the Court to address the Licensing Agreement if the

   defendant prevails on either infringement or invalidity.    If Evolved prevails, and the

   defendants continue to assert its counterclaims and defenses, the Court will conduct a

   bench trial on those issues. Matters that presently complicate the situation and are

   matters of dispute between the parties—such as an incomplete record, the need for

   unredacted agreements and/or a comprehensive protective order, the propriety of

   consideration of extrinsic evidence, the need for limited further discovery, etc.—can be

   addressed at the conclusion of the jury trial and the Court can conduct an evidentiary



                                               20
Case 1:15-cv-00543-JFB-SRF Document 418 Filed 02/21/19 Page 21 of 21 PageID #: 26616



   hearing if necessary. Accordingly, the Court finds the parties’ cross-motions with respect

   to the licensing agreement should be denied at this time, without prejudice, to be

   reasserted, if necessary, at the conclusion of the trial.

          IT IS ORDERED:

          1.      Plaintiff Evolved’s motion for summary judgment (D.I. 195) and

   corresponding motions in the related cases, are granted with respect to the defendants’

   affirmative defense of waiver through untimely disclosure and denied in all other respects,

   without prejudice to reassertion of Licensing Agreement issues in a bench trial to be

   scheduled following the jury trial of this action, if necessary.

          2.      Defendant Apple’s cross motion for summary judgment on the licensing

   agreement defense (D.I. 194) and corresponding motions in the related cases, are

   denied, without prejudice to reassert in a bench trial to the Court following the jury trial if

   necessary.

          Defendant Apple’s Motion to Strike the declaration of Younghan Song (D.I. 366),

   and corresponding motions in the related cases, are denied as moot, without prejudice to

   reassertion.

          DATED this 21st day of February, 2019.

                                                      BY THE COURT:

                                                      s/ Joseph F. Bataillon
                                                      Senior United States District Judge




                                                 21
